Case 1:19-cr-00913-SHS Document 126 Filed 09/10/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
y 19-CR-913 (SHS)

MARTIN ROSS,
ORDER

Defendant.

 

SIDNEY H. STEIN, U.S. District Judge.

At the request of the government, and with the consent of the defense, the plea
currently scheduled in this action is set for 10:00 AM in Courtroom 23A, 500 Pearl Street,
New York, New York, 10007.

Dated: New York, New York
September 10, 2021

SO ORDERED:

Yf fh

Sidney H. Stein, U.S.DJ.

 

 

 
